 



Exhibit 10.1
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement (this “Amendment”) is entered
into as of the 22nd day of August, 2007, by and between Gary D. Tollefson
(“Executive”) and Orexigen Therapeutics, Inc. (the “Company”).
     Whereas, Executive is employed by the Company as its President and Chief
Executive Officer pursuant to an Employment Agreement dated as of April 6, 2007
(the “Agreement”); and
     Whereas, the Company and the Executive wish to enter into this Amendment to
amend the terms of the Agreement as set forth herein.
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and between the parties hereto as
follows:
1. Defined Terms. Unless otherwise specified in this Amendment, all terms herein
shall have the same meanings ascribed to them in the Agreement.
2. Base Salary. Section 3.1 shall be deleted in its entirety and replaced with
the following:
“3.1 Base Salary. Executive shall receive for services to be rendered hereunder
an annual base salary of $425,000 (“Base Salary”), payable on the regular
payroll dates of the Company. Executive’s Base Salary will be subject to review
and increases will be made by the Company’s Board of Directors or the
compensation committee thereof, in its sole discretion.”
3. Annual Bonus. Section 3.2 shall be deleted in its entirety and replaced with
the following:
“3.2 Annual Bonus. In addition to the Base Salary, Executive will be eligible
for an annual performance bonus, equal to up to 60% of the Base Salary, and
which is 100% based upon the achievement of the performance goals and objectives
to be determined by the compensation committee of the Board (“Annual Bonus”).
Such Annual Bonus shall be evaluated and paid in January of each year.”
4. Expenses. Section 3.4 shall be supplemented by adding the following at the
end of such Section:
“The Company shall reimburse Executive for actual airfare expenses incurred by
him in commuting between his principal residence in Indianapolis, Indiana and
the Company’s headquarters in San Diego, California up to $100,000 per calendar
year upon receipt of appropriate substantiation. Such amount shall be pro-rated
for any partial year of employment hereunder.”

 



--------------------------------------------------------------------------------



 



5. Miscellaneous. This Amendment shall become effective immediately. On and
after the date hereof, each reference in the Agreement to the “Agreement” shall
mean the Agreement as amended hereby. Except as specifically amended above, the
Agreement shall remain in full force and effect and is hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any party hereto, nor constitute a waiver of any provision of
the Agreement. This Agreement may be executed in counterparts, each of which
will be deemed an original and all of which together shall constitute one and
the same instrument.
(Signature page follows)

2



--------------------------------------------------------------------------------



 



          In Witness Whereof, the parties have executed this Amendment on the
day and year first above written.

            OREXIGEN THERAPEUTICS, INC.
      By:   /s/ Eckard Weber         Eckard Weber, M.D.        Chairman of the
Board of Directors     

Accepted and agreed:

     
/s/ Gary D. Tollefson
 
Gary D. Tollefson, M.D., Ph.D.
   

3